 Case 21-05072-lrc      Doc 4    Filed 08/17/21 Entered 08/17/21 12:32:46           Desc Main
                                  Document     Page 1 of 9


                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:                                    )
                                          )     CHAPTER 7
CARY GRANT ANDERSON                       )
                                          )     CASE NO. 21-52996-lrc
      Debtor.                             )
_______________________________________ ) _______________________________
                                          )
NEIL C. GORDON, Chapter 7 Trustee or the )
Bankruptcy Estate of Cary Grant Anderson, )
                                          )     ADVERSARY PROCEEDING
      Plaintiff,                          )
                                          )
                                          )     CASE NO. 21-05072-lrc
vs.                                       )
                                          )
MELISSA M. ANDERSON,                      )
                                          )
      Defendant.                          )

                                 ANSWER TO COMPLAINT

       COMES NOW, the MELISSA M. ANDERSON, (hereinafter referred to as “Ms.

Anderson” or “Defendant”) and through her undersigned counsel files this Answer and

Affirmative Defenses to Plaintiff’s Complaint as follows:

       The above-styled adversary proceeding was filed on July 19, 2021 by the Chapter 7

Trustee, Neil C. Gordon (the “Plaintiff”) on behalf of the Bankruptcy Estate of the Debtor, Cary

Grant Anderson (the “Debtor”). The allegations in the Complaint against Ms. Anderson are to

avoid Debtor’s transfer to Ms. Anderson of any interest in residential real property known

generally as 2554 Sterling Drive, Lawrenceville, Gwinnett County, Georgia 30043 (the

“Property”) under O.C.G.A. § 18-2-74 and 11 U.S.C. §544(b)(1); alternatively, to avoid the

transfer of the Property under O.C.G.A. §18-2-75 and 11 U.S.C. §544(b)(l ); to recover any

avoided transfer pursuant to 11 U.S.C. §550 and to preserve any avoided transfer pursuant to

11 U.S.C §551.
 Case 21-05072-lrc        Doc 4    Filed 08/17/21 Entered 08/17/21 12:32:46             Desc Main
                                    Document     Page 2 of 9


                                              First Defense

       Plaintiffs’ Compliant fails to state a claim upon which relief may be granted pursuant to

O.C.G.A. § 18-2-74 and 11 U.S.C. §544(a)(3). Any legal or equitable interest the Debtor may

have had in the Property at the time of Transfer was de minimis and inconsequential to his

Financial Condition.

                                          Second Defense

          Plaintiffs’ Compliant fails to state a claim upon which relief may be granted pursuant to

§18-2-75 and 11 U.S.C. §544(b)(l ).

                                              Third Defense

       Defendant gives notice that she intends to rely upon and invoke any other defenses that

may become available or appear during the proceedings in this case and reserves her right to

amend this Answer to include any such defense(s).


                                          Fourth Defense

       Ms. Anderson hereby responds to each of the allegations contained in Plaintiff’s

Complaint as follows:

                                  Parties, Jurisdiction and Venue

                                              1. through 6.

       Ms. Anderson admits the allegations contained in paragraphs one (1) through and

including six (6) of Plaintiff’s Complaint.

                                                   7.

       Paragraph seven (7) of Plaintiff’s Complaint does not contain an allegation that can be

admitted or denied. Inasmuch as a response is required in its applicability in this case, it is

denied.
 Case 21-05072-lrc        Doc 4     Filed 08/17/21 Entered 08/17/21 12:32:46            Desc Main
                                     Document     Page 3 of 9


                                    Plaintiff’s Statement of Facts
                                       a. General Background

                                                   8.

        Ms. Anderson admits the allegations contained in paragraph eight (8) of Plaintiff’s

Complaint.

                                                   9.

        Ms. Anderson has no personal knowledge of the allegations contained in paragraph nine

(9) of the Complaint and must deny.

                                              10. thru 11.

        The facts stated in paragraphs ten (10) and eleven (11) of Plaintiff’s Complaint are a

matter of record in the Debtor’s underlined Chapter 7 case and are admitted.

                                                  12.

        Paragraph twelve (12) of Plaintiff’s Complaint does contain allegations that can be

admitted or denied, but merely recites §704(a)(1). Inasmuch as a response is required in its

applicability in this case, it is denied.

                                            b. The Property

                                              13. and 14.

         The “Warranty Deed” referred to in Paragraph 13 and 14 of Plaintiff’s Complaint is a

legal document and therefore speaks for itself; therefore, any allegations outside of the strict

language of the Warranty Deed is denied.

                                            c. The Transfers

                                              15. thru 17.

        The “Quitclaim Deed” referred to in Paragraphs 15, 16 and 17 of Plaintiff’s Complaint is

a legal document and therefore speaks for itself; therefore, any allegations outside of the strict

language of the Quitclaim Deed is denied.
 Case 21-05072-lrc       Doc 4     Filed 08/17/21 Entered 08/17/21 12:32:46             Desc Main
                                    Document     Page 4 of 9


                                                 18.

       Ms. Anderson denies the allegations and legal conclusions contained in paragraph

eighteen (18) of the Complaint.

                                                 19.

       Ms. Anderson admits the allegations contained in paragraph nineteen (19) of Plaintiff’s

Complaint inasmuch as her relationship to the Debtor is defined as an “insider” by the

Bankruptcy Code, but denies the legal conclusion that the transfer was for her benefit.

                                                 20.

       Again, the “Quitclaim Deed” referred to in Paragraph 20 of Plaintiff’s Complaint is a

legal document and therefore speaks for itself; therefore, any allegations outside of the strict

language of the Quitclaim Deed is denied.

                                     d. (Skipped in Complaint)

                                 e. Trustee’s Reservation of Rights

                                                 21.

       Paragraph twenty one (21) of Plaintiff’s Complaint does contain allegations that can be

admitted or denied. Inasmuch as a response is required in its applicability in this case, it is

denied.

                f. Debtor's Financial Condition at the Time of Title Transfers

                                             22. and 23.

       Ms. Anderson has no personal knowledge of the truth, veracity or legal conclusions

contained in paragraphs twenty-two (22) and twenty three (23) of Plaintiff’s Complaint and she

can neither admit nor deny. The “Sworn Schedules” referred to legal document of record in this

case and therefore, speaks for itself.
 Case 21-05072-lrc         Doc 4     Filed 08/17/21 Entered 08/17/21 12:32:46               Desc Main
                                      Document     Page 5 of 9


                                                  24.

        Ms. Anderson has no personal knowledge of the truth or veracity of allegations contained

in paragraph twenty-four (24) of Plaintiff’s Complaint. Inasmuch as a response is required as to

the Plaintiff’s “information and belief” in its applicability in this case, it is denied.

                                                  25.

        Ms. Anderson denies the allegations and legal conclusions contained in paragraph twenty

(25) of Plaintiff’s Complaint. For further answer, the value of the Property at the time of

Transfer was approximately $198,000.00 with a mortgage balance of approximately

$188,000.00.

                                                Count I

                         Avoidance of Transfer under 11 U.S.C. §544(a)(3)

                                                  26.

         Paragraph twenty-six (26) of Plaintiff’s Complaint does not contain an allegation;

therefore, for the purposes of this Answer, it is denied.

                                                  27.

        Ms. Anderson has no personal knowledge of the truth or veracity of allegations contained

in paragraph twenty-seven (27) of Plaintiff’s Complaint. Inasmuch as a response is required” in

its applicability in this case, it is denied.

                                                  28.

        Ms. Anderson denies the allegations and legal conclusions contained in paragraph

twenty-eight (28) of Plaintiff’s Complaint. For further answer, the Property was purchased

solely with Ms. Anderson’s funds; all earnest money, ongoing mortgage loan payments were

made by Ms. Anderson; Ms. Anderson forgave $7,000.00 of the Debtor’s existing debts to her
 Case 21-05072-lrc       Doc 4       Filed 08/17/21 Entered 08/17/21 12:32:46         Desc Main
                                      Document     Page 6 of 9


prior to said Transfer; all maintenance and repairs to the Property were solely from Ms.

Anderson’s funds.

                                                 29.

       Ms. Anderson denies the allegations and legal conclusions contained in paragraph

twenty-nine (29) of Plaintiff’s Complaint.

                                             Count II

                                  Avoidance of Transfer
                     under O.C.G.A. Section 18-2-75 11 U.S.C. §544(a)(3)

                                                 30.

       Paragraph thirty (30) of Plaintiff’s Complaint does not contain an allegation; therefore,

for the purposes of this Answer, it is denied.

                                                 31.

       Ms. Anderson denies the allegations and legal conclusions contained in paragraph thirty-

one (31) of Plaintiff’s Complaint.

                                                 32.

       Ms. Anderson admits the allegation contained in paragraph thirty-two (32) of Plaintiff’s

Complaint inasmuch as it calculates the time between the Quitclaim date and Petition date.

                                                 33.

       Ms. Anderson denies the allegations and legal conclusions contained in paragraph thirty-

three (33) of Plaintiff’s Complaint.

                                                 34.

       Ms. Anderson denies the allegations and legal conclusions contained in paragraph thirty-

four (34) of Plaintiff’s Complaint.
 Case 21-05072-lrc         Doc 4     Filed 08/17/21 Entered 08/17/21 12:32:46          Desc Main
                                      Document     Page 7 of 9


                                                35.

        Ms. Anderson denies the allegations and legal conclusions contained in paragraph thirty-

five (35) of Plaintiff’s Complaint.

                                                36.

        Ms. Anderson denies the allegations and legal conclusions contained in paragraph thirty-

six (36) of Plaintiff’s Complaint.

                                                37.

        Ms. Anderson denies the allegations and legal conclusions contained in paragraph thirty-

seven (37) of Plaintiff’s Complaint.

                                             Count III

                       Recovery of Avoided Transfers under 11 U.S.C. §550

                                                38.

        Paragraph thirty-eight (38) of Plaintiff’s Complaint does not contain an allegation;

therefore, for the purposes of this Answer, it is denied.

                                                39.

        Ms. Anderson admits the allegations contained in paragraph thirty-nine (39) of Plaintiff’s

Complaint.

                                                40.
        Paragraph forty (40) of Plaintiff’s Complaint does not contain an allegations, but merely

recites prayers and legal conclusions. Inasmuch as a response is required in its applicability in

this case, it is denied.
 Case 21-05072-lrc        Doc 4     Filed 08/17/21 Entered 08/17/21 12:32:46           Desc Main
                                     Document     Page 8 of 9


                                            Count IV

                     Preservation of Avoided Transfers under 11 U.S.C. §551

                                                41.

         Paragraph forty-one (41) of Plaintiff’s Complaint does not contain an allegation;

therefore, for the purposes of this Answer, it is denied.

                                                42.

        Paragraph forty-two (42) of Plaintiff’s Complaint does not contain any allegations, but

merely recites prayers and legal conclusions. Inasmuch as a response is required in its

applicability in this case, it is denied.

        WHEREFORE, having fully answered Plaintiff’s Complaint, Ms. Anderson prays that:

     a) The Court dismiss the Plaintiff’s Complaint in its entirety;

     b) Ms. Anderson be reimbursed for attorney fees and costs incurred in defending this

         action; and

     c) Granting such other and further relief as is just and proper.

        This 17th day of August, 2021.


                                                             Respectfully submitted,

                                                             _____/s/________________
                                                             Richard K. Valldejuli, Jr.
                                                             GA State Bar # 723225
Valldejuli & Associates, LLC                                 Attorney for Defendant
2199 Lenox Road, Suite A
Atlanta, Georgia 30324
(404) 636-9957
 Case 21-05072-lrc      Doc 4    Filed 08/17/21 Entered 08/17/21 12:32:46           Desc Main
                                  Document     Page 9 of 9



                                CERTIFICATE OF SERVICE

       I certified that the foregoing “Answer to Plaintiff’s Complaint” was filed electronically
on CM/ECF on August 17, 2021 which will give notice of such filing and/or by e-mail and/or by
depositing in the United States Mail, a copy of same in a properly addressed envelope with
adequate postage thereon to:

                                       Neil C. Gordon
                                  Arnall Golden Gregory LLP
                                          Suite 2100
                                     171 17th Street, NW
                                      Atlanta, GA 30363
                                    angela.ford@agg.com


                                 This 17th day of August, 2021.


                                                           _____/s/________________
                                                           Richard K. Valldejuli, Jr.
                                                           GA State Bar # 723225
Valldejuli & Associates, LLC                               Attorney for Defendant
2199 Lenox Road, Suite A
Atlanta, Georgia 30324
(404) 636-9957
